DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    Claims status
2.	This office action is a response to an application filed on 03/12/2021 in which claims 1-20 are pending for examination.

                                                   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 03/12/2021.

                                                                   Drawings
4.	The Examiner contends that the drawings submitted on 03/12/2021 are acceptable for examination proceedings.

Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent No. (US 10,951,290 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,951,290 B2) both disclose the method of implementing an Uplink (UL) transmission carrying a Layer Indicator (LI) based at least on a number of PT-RS Antenna Ports (APs) associated with the one or more PT-RSes carried in the DL transmission, wherein a PT-RS of the one or more PT-RSes is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,951,290 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 11 of Patent No. US 10,951,290 B2).
Claim
Instant Application No. 17/199,901 (limitations)
Patent No. US 10,951,546 B2 (limitations)
Claim
1
A non-transitory computer-readable medium having machine executable instructions that, when executed, cause one or more processors of a base station operable to communicate with a User Equipment (UE) on a wireless network to perform operations comprising: 
generating a Downlink (DL) transmission carrying one or more Phase Tracking Reference Signal (PT-RSes); and 
processing an Uplink (UL) transmission carrying a Layer Indicator (LI) based at least on a number of PT-RS Antenna Ports (APs) associated with the one or more PT-RSes carried in the DL transmission, wherein a PT-RS of the one or more PT-RSes is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group.
 A non-transitory computer-readable medium having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a base station on a wireless network to perform an operation comprising: 
process a Downlink (DL) transmission carrying one or more Phase Tracking Reference Signals (PT-RSes); and generate an Uplink (UL) transmission carrying a Layer Indicator (LI) based at least on a number of PT-RS Antenna Ports (APs) associated with the PT-RSes carried in the processed DL transmission, wherein a PT-RS is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group and used to compensate for a phase shift caused by phase noise.
11































Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 2, 3, 9, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0341950 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,744 filed on 03/25/2017; 62/520,666 filed on 06/16/2017 and 62/531,299 filed on 07/11/2017), hereinafter “Lee” in view of Kim et al. (US 2018/0041259 A1), hereinafter “Kim”.
Regarding claim 1, Lee discloses a non-transitory computer-readable medium having machine executable instructions that, when executed, cause one or more processors of a base station operable to communicate with a User Equipment (UE) on a wireless network to perform operations (Fig. 1, a method for operating a user equipment in wireless communication) comprising: 
generating a Downlink (DL) transmission carrying (paragraph [0041], PTRS via a layer (or DMRS port)) one or more Phase Tracking Reference Signal (PT-RSes) (paragraph [0041], phase tracking reference signal (PTRS) via a certain layer); and 
processing an Uplink (UL) transmission (paragraphs [0047]-[0049], channel quality information (CQI) for each of the two or more layer groups (or CWs) to the BS) carrying a Layer Indicator (LI) (paragraphs [0047]-[0049], layer index of a layer with the best channel quality among one or more layers) based at least on a number of PT-RS Antenna Ports (APs) associated with the one or more PT-RSes carried in the DL transmission (paragraphs [0047]-[0049], belonging to a layer group with the highest CQI among the two or more layer groups).
While Lee implicitly refers to “wherein a PT-RS of the one or more PT-RSes is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group” (Fig. 1, paragraphs [0041]-[0049]), Kim from the same or similar field of endeavor explicitly discloses a PT-RS of the one or more PT-RSes  is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group (Figs. 5B, 14B, paragraphs [0143], [0144], [0186], DMRS and PCRS together with the data, and both reference signals are transmitted using antenna port numbers indicated by the DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a PT-RS of the one or more PT-RSes is associated with an Antenna Port (AP) of a Demodulation Reference Signal (DMRS) AP group” as taught by Kim, in the system of Lee, so that it would provide a method for efficiently transmitting a phase compensation reference signal for compensating for a phase noise, more particularly generating and transmitting a phase compensation reference signal (PCRS) depending on whether the same precoding as a demodulation reference signal (DMRS) is applied (Kim, paragraph [0008]).

Regarding claim 2, Lee discloses the UL transmission is a Physical Uplink Control Channel (PUCCH) transmission, and the LI is reported with an associated Channel State Information (CSI) by a short PUCCH transmission or a long PUCCH transmission (paragraph [0021], uplink control information (UCI) using an uplink channel (for example, PUCCH/PUSCH) or an uplink signal under the NR system).

Regarding claim 3, Lee discloses when the number of PT-RS APs is one, the LI is jointly encoded with one or more of a Resource Indicator (CRI), a Rank Indicator (RI), a Precoder Matrix Indicator (PMI), or a Channel Quality Indicator (CQI) of the associated CSI (paragraphs [0066], [0079], if a PTRS antenna port is associated with a DMRS antenna port group (1:M(>=1)), the CPE or phase shift estimation value, which is calculated using the PTRS port, may be applied to all DMRS antenna ports belonging to the DMRS antenna port group).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, Lee discloses the LI is independently encoded by 3 bits, with 000 representing layer 0, 001 representing layer 1 (paragraph [0049], In this case, layers included in each layer group may be indexed from 0 in each layer group; thus, when there are seven layers, three-bit overhead is required to inform the best layer).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

9.	Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0341950 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,744 filed on 03/25/2017; 62/520,666 filed on 06/16/2017 and 62/531,299 filed on 07/11/2017), hereinafter “Lee” in view of Kim et al. (US 2018/0041259 A1), hereinafter “Kim” in view of Onggosanusi et al. (US 2018/0175993 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/521,848 filed on 06/19/2017; 62/558,078 filed on 09/13/2017 and 62/559,287 filed on 09/15/2017), hereinafter “Onggosanusi”.
Regarding claim 6, Lee in view of Kim disclose the non-transitory computer-readable medium according to claim 1.
Neither Lee nor Kim explicitly discloses “the UL transmission is a Physical Uplink Shared Channel (PUSCH) transmission, and the LI is reported with an associated Channel State Information (CSI), and the associated CSI is divided into two parts including a first Channel Quality Indicator (CQI) and a second CQI”.
However, Onggosanusi from the same or similar field of endeavor discloses the UL transmission is a Physical Uplink Shared Channel (PUSCH) transmission, and the LI is reported with an associated Channel State Information (CSI), and the associated CSI is divided into two parts including a first Channel Quality Indicator (CQI) and a second CQI (paragraphs [0148], [0166], [0225], associated CSI-UCI can be transmitted via PUSCH by allocating a small number of PRBs or a fraction of PRB (a set of sub-carriers within one PRB and/or a set of OFDM symbols within one slot) of that allocated for UL-SCH data transmission (as indicated by resource allocation field in an UL-related DCI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the UL transmission is a Physical Uplink Shared Channel (PUSCH) transmission, and the LI is reported with an associated Channel State Information (CSI), and the associated CSI is divided into two parts including a first Channel Quality Indicator (CQI) and a second CQI” as taught by Onggosanusi, in the combined system of Lee and Kim, so that it would provide multiplexing channel state information (CSI) relates to the high growth in mobile data traffic and support new applications and deployments (Onggosanusi, paragraph [0011]).

Regarding claim 7, Lee discloses when the number of PT-RS APs is one, the LI is jointly encoded with one of a CSI Resource Indicator (CRI), a Rank Indicator (RI), the first CQI, a Precoder Matrix Indicator (PMI), or the second CQI (paragraphs [0066], [0079], if a PTRS antenna port is associated with a DMRS antenna port group (1:M(>=1)), the CPE or phase shift estimation value, which is calculated using the PTRS port, may be applied to all DMRS antenna ports belonging to the DMRS antenna port group; UE selects a layer corresponding to a CW with high CQI for a downlink PTRS and reports it to the BS via the selected layer, thereby reducing reporting bits. For example, uplink control information (UCI) feedback bits may be decreased from 3 bits to 2 bits).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0341950 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,744 filed on 03/25/2017; 62/520,666 filed on 06/16/2017 and 62/531,299 filed on 07/11/2017), hereinafter “Lee” in view of Kim et al. (US 2018/0041259 A1), hereinafter “Kim” in view of CHEN et al. (US 2014/0269395 A1), hereinafter “Chen”.
Regarding claim 13, Lee in view of Kim disclose the base station apparatus according to claim 9.
Neither Lee nor Kim explicitly discloses “the LI is encoded with a constant size, and encoded independently from encoding for other channel state information”.
However, Chen from the same or similar field of endeavor discloses the LI is encoded with a constant size, and encoded independently from encoding for other channel state information (paragraph [0084], separate feedback channel different from the RI/CQI/PMI feedback, e.g. at a very low rate; alternatively, L can be jointly encoded or reported with RI/CQI/PMI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the LI is encoded with a constant size, and encoded independently from encoding for other channel state information” as taught by Chen, in the combined system of Lee and Kim, so that it would provide precoding matrix indicators (PMI) identifying the one or more precoding matrices used to form each of the one or more feedback CQIs for two or more ranks (Chen, paragraph [0011]).

Allowable Subject Matter
11.	Claims 4-5, 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 9 and and 15) were amended with similar features and the amendments were submitted in a formal response, and
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Lee discloses when the number of PT-RS APs is one, the LI is jointly encoded with one of a CSI Resource Indicator (CRI), a Rank Indicator (RI), the first CQI, a Precoder Matrix Indicator (PMI), or the second CQI (paragraphs [0066], [0079], if a PTRS antenna port is associated with a DMRS antenna port group (1:M(>=1)),.
The prior art, however, neither explicitly teaches nor suggests “a number of the LI is equal to the number of PT-RS APs, and the number of LIs are jointly encoded with one or more of a CSI Resource Indicator (CRI), a Rank Indicator (RI), a Precoder Matrix Indicator (PMI), or a Channel Quality Indicator (CQI); a number of the LI is equal to the number of PT-RS APs, and the number of LIs are separately encoded with one or more paddings; and a number of the LI is equal to the number of PT-RS APs; and wherein number of the LIs are jointly encoded with one of a CSI Resource Indicator (CRI), a Rank Indicator (RI), the first CQI, a Precoder Matrix Indicator (PMI), or the second CQI”, as recited by claims 4-5, 8, 12 and 18. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414